Title: To George Washington from General William Howe, 6 September 1777
From: Howe, William
To: Washington, George



Sir
Head Quarters [Aiken’s Tavern, Del.] 6th September 1777.

I am to acknowledge the Receipt of your Letter of yesterday’s Date, enclosing a Copy of another of the 16th July, the Original of which was received at Sea. In answer thereto I am to inform you that when you fulfill your Engagements by a general Exchange of the Officers in your

Possession, & have returned the Soldiers now detained as Prisoners, for those already sent in by me, I shall consent to your Proposition for the Exchange of General Lee. With due Respect I am Sir Your most obedient humble Servant

W. Howe

